 Case 4:19-cv-00340-WTM-CLR Document 26 Filed 03/23/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


ANTHONY DAVID MARTIN,


      Plaintiff,

V.                                         CASE NO. CV419-340


ANDREW SAUL, Acting
Commissioner of the Social
Security Administration,

      Defendant.




                              ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 25), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As a result, this case is REMANDED to the Social Security

Administration     for    further   proceedings   under   42   U.S.C.

§ 405(g). The Clerk of Court is DIRECTED to close this case.

     SO ORDERED    this         day of March 2021.



                                    WILLIAM T. MOORE,^JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
